Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on November 19, 2010.
Claims 20 and 21 are amended and claim 10 was previously canceled are pending.
Claims 1-9 and 11-23 are pending and examined below.
35 U.S.C. 112(f) is invoked view of Applicant’s amendment to the claim 20.
The USC §112 (b) and (a) rejections of claim 20 is withdrawn in view of Applicant’s amendments on the claim.
Allowable Subject Matter
Claims 1-9, 11-19, and 23 are allowed. After consideration of the applicant’s amendment and arguments, the pertinent prior arts of record  either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter in the claims taken as a whole and the claims having particular features have been found in condition for allowance.
 Response to Arguments
Applicant’s arguments filed on July 5, 2022 have been fully considered, but they are not persuasive.
In the Remarks, Applicant argues:
Claim 20 requires that a first version of software to be deleted is preserved with the delta update data in memory. There is no disclosure in any of the cited documents that would teach the skilled person to store delta update data together with a deleted first version of software, in memory or otherwise. Fox as modified by Faus and Windblad may, arguendo only, disclose delta update date being stored, but do not disclose that anything in particular is stored with it. (Remarks, pg. 2).
Examiner’s response: (Applicant’s claim language is presented boldfaced and Examiner’s detailed explanations are in square brackets.)
Examiner respectfully disagrees. First, Applicant’s assertion “store delta update data together with a deleted first version of software” made in the Remarks (see page 2) is not disclosed in the claims 20 and 21. It is noted that the claims merely request  “at least one address indicating data of the first version of the software to be deleted, and an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory” and the claims don’t require that the claimed address is a computer memory address nor “a deleted first version of software”. Thus, the recited claim limitation can be reasonably interpreted as the data to be deleted is printed and preserved in a desk drawer of a home address with a printed copy of delta update data.
Second, the recited claim limitation “at least one address indicating data of the first version of the software to be deleted, and an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory” is not novel in the art. For example, CN 110647333 teaches that using tags to distinguish a first storage area and a second storage area. The state of the new version of the firmware in the first memory area of the memory is indicated as "effective" and the state of the current version of the firmware in the second storage area is tagged as the "previous version" firmware that can be erased. Thus, CN 110647333 teaches that a first version of software to be deleted is preserved with the delta update data in memory. And US 2016/0026452 teaches that a delta engine identifies the previous/earlier version of the compiled code (stored as the backup copy) [i.e., indicated to be deleted and stored in memory] and the delta engine stores the compiled code delta in memory (e.g. ¶ 27). Thus, US 2016/0026452 teaches that a first version of software to be deleted is preserved with the delta update data in memory. 
Therefore, the recited claim limitation “at least one address indicating data of the first version of the software to be deleted, and an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory” reads on both references’ teaching listed above.
Third, as articulated in the previous Office action and in the claim rejections section below,  the combination of the cited references on record teaches the recited claim limitation “at least one address indicating data of the first version of the software to be deleted, and an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory”. More specifically, Fox at Fig. 4 and ¶ 67 teaches that the first version of the software to be deleted is indicated as disabled code and the disabled code is to be preserved  [i.e., without erasing] as part of existing contents stored in memory 120 [an address] with the code contained in delta file 206 that is position-independent and placed in memory 120.  Next, Winblad at page 22 teaches that at least one address (code lines 3-4) indicating data (6665 and 6867) of the first version (oldversion.vhxl6) of the software to be deleted  (Winblad, page 22, Comparing the files side by side results in the following: code lines 3-4 with data 6665 and 6867 with < indication. “Deletions are marked with ‘<’”). Lastly, Sinha at ¶ 131 teaches that the data agent 142 also may receive instructions from storage manager 140 to restore (or assist in restoring) a secondary copy 116 from secondary storage device 108 to primary storage 104 [i.e., instructions to preserve the data to be deleted from secondary storage device 108 to primary storage 104] and the data is indicated to be deleted according to ¶ ¶ 87-88 because the data is eventually deleted from primary storage device 104.  Moreover, Fox inherently teaches an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory at Fig. 4 and ¶ 67 because the existing contents along with marked disabled code are stored in memory 120 with the delta file 206 placed in memory 120 are inherently carried out by computer instruction. Therefore, the combination of Fox, Winblad, and Sinha teaches the recited claim limitation “at least one address indicating data of the first version of the software to be deleted, and an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory”. Nonobviousness cannot be established by attacking the references individually when the rejection is predicated upon a combination of prior art disclosures. In re Merck & Co. Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981).
Therefore, for at least the reason set forth above, the rejections made under 35 U.S.C. § 103(a) with respect to claims 20-22 are proper and therefore, maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. Publication No. 2019/0031203) in view of Faus (US 9,092,243), in view of Winblah (International Publication No. WO 2019/229091) and further in view of Sinha (US Publication No. 2018/0270290).

Fox and Winblah were cited in PTO-892 dated 04/02/2020.
In the following claim analysis, Applicant’s claim language is presented boldfaced and amended claim limitations are underlined. Examiner’s explanations are in square brackets.

Regarding claim 20, Fox teaches an update server for creating rollback-capable delta update data to be applied to a first version of software at a device, the server comprising:
a processing module configured to determine, by applying a binary difference to at least a portion of the first version of the software (software update 202) and at least a portion of a second version of the software (current software 204) (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”), bit-level differences (binary difference) between at least the portion of the first version of the software and at least the portion of a second version of the software and to create delta update data to be applied to the first version of the software (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,”), metadata (startup code 208) (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU ( e.g., ECU 112) and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”), the first version of the software to be deleted (FIG. 4, Disabled Code) and deleted data (FIG. 4, Disabled Code) is to be preserved (without erasing) with the delta update data (FIG. 4, Delta File 206) in the memory (FIG. 4, ECU Memory Space 120) (Fox, ¶ [0067] “[…] For example, as shown in FIG. 4, startup code 208 may be configured to update the program counter of ECU 112 so that ECU 112 may skip a segment of code contained in current software 204 (depicted as program counter update "1" in FIG. 4) and execute a segment of code contained in delta file 206 instead (depicted as program counter update "2" in FIG. 4). […] In this manner, the segment of code contained in delta file 206 can be placed anywhere in memory 120, and the program counter of ECU 112 can be used to load that segment of code into a memory (e.g., flash, RAM, etc.) of ECU 112 for execution. […] the code contained in delta file 206 may be position-independent and can be placed in memory 120 without requiring ECU 112 to erase any existing contents of memory 120.”); and
a communication module configured to transfer the delta update data to one or more devices to enable a first version of the software stored at the device to be updated to a second version (Fox, ¶ [0074], “[…] a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206”).
Fox did not specifically teach applying one or more logical operations, to obtain bit-difference data … the bit-difference data being obtained by applying the at least one logical operation to the at least a portion of the first version of the software and the at least a portion of the second version of the software, and the delta update data comprising the bit-difference data indicating the bit-level differences.
However, in an analogous art to the claimed invention in the field of software use, Faus teaches to obtain bit-difference data (Faus, claim 1, the updating comprises determining a plurality of incremental update bits of the binary image representing the custom software appliance that are used to update the custom software appliance and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis,  and wherein the determining the plurality of incremental update bits comprises: determining a recipe of the plurality of recipes corresponding to the custom software appliance; determining a modified recipe of the plurality of recipes corresponding to the custom software appliance and comparing the recipe and the modified recipe to determine the plurality of incremental update bits) … the bit-difference data being obtained by applying the at least one logical operation the bit-difference data being obtained by applying the at least one logical operation to the at least a portion of the first version of the software and the at least a portion of the second version of the software (Faus, claim 1, determining a plurality of incremental update bits of the binary image representing the custom software appliance [of the first version] that are used to update the custom software appliance [to the second version] and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis), and the delta update data comprising the bit-difference data indicating the bit-level differences (Faus, claim 1, a plurality of incremental update bits … used to update the custom software appliance).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Faus’ concept of generating bit-level binary-difference to Fox’ process to include applying one or more logical operations to at least a portion of the first version of the software and at least a portion of a second version of the software to obtain bit-difference data, bit-level differences between at least the portion of the first version of the software and at least the portion of a second version of the software, wherein the bit-difference data being obtained by applying the at least one logical operation to the at least a portion of the first version of the software and the at least a portion of the second version of the software. The modification would be obvious because one of ordinary skill in the art would be motivated to update a software appliance incrementally by determining a plurality of incremental update bits of the binary image representing the custom software appliance that are used to update the custom software appliance and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis (Faus, claim 1).
Fox as modified does not appear to explicitly disclose metadata defining the one or more logical operations, at least one address indicting data of the first version of the software to be deleted.
However, in an analogous art to the claimed invention in the field of software use, Winblah teaches metadata defining at least one logical operation (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions [as comparing the recipe and the modified recipe to determine the plurality of incremental update bits taught by Faus]. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file. The XOR instruction and its operand may be regarded as part of the reversing data,”; FIG. 3, step 35, page 12, lines 6-7, “the delta file may comprise reversing data as described above”; lines 25-29, “The original source address of the XOR instruction can be used as a target address, and the original target address can be used as a source address, when reversing the XOR operation to regenerate the source file”; page 20, lines 6-7, “The received delta file includes the following delta instruction types: COPY, ADD, SKIP and XOR.”), at least one address (code lines 3-4) indicating data (6665 and 6867) of the first version (oldversion.vhxl6) of the software to be deleted (Winblad, page 22, Comparing the files side by side results in the following:, code lines 3-4 with data 6665 and 6867 with < indication. “Deletions are marked with ‘<’”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of generating a reversible delta file using the old and new version and to applying the reversible delta file in order to generate the new file without deleting any files and apply the delta file in reverse order in order to regenerate the original source file after it has been updated into Fox’s system because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox’s system as modified would allow Fox’s system to use the same delta package that contains instructions and reversible delta file to upgrade a software version to a newer version without deleting any code by skipping them from execution sequence in the new version and to use the same delta package in reverse to downgrade the updated version to the original version when a failure is detected by adding the skipped instructions back to the execution sequence.
Fox as modified discloses storing the delta update data in memory, but does not appear to explicitly disclose indicating an instructiondata of the first version to be deleted is to be preserved in memory.
However, in an analogous art to the claimed invention in the field of software use, Sinha teaches indicating an instructiondata of the first version to be deleted is to be preserved in memory (Singh, ¶ ¶ 87-88, an instance of a data object in primary data 112 may eventually be deleted from primary storage device 104 … system 100 may continue to manage point-in-time representations of that data object, even though the instance in primary data 112 no longer exists. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file … secondary copies 116 can be stored [preserved in memory with the delta update data] in a different format from primary data 112 (e.g., backup, archive, or other non-native format)).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sinha’s restoring data method to Fox’ process as modified to include indicating an instruction

Regarding claim 21, Fox teaches a non-transitory computer readable storage medium storing rollback-capable delta update data for application, by at least one processor, to a first version of a software to generate a second version of the software, the delta update data comprising:
bit-difference data (binary difference) indicating bit-level differences between at least a portion of the first version of the software and at least a portion of the second version of the software (Fox, ¶ [0063] “[…] server 102 can compare attributes of both software update 202 and current software 204 and generate a delta file representing the differences between attributes of software update 202 and the corresponding attributes of current software 204,” ¶ [0064] “[…] The binary attribute may be represented as Executable and Linkable Format (ELF) code […], as pure binary, or in other forms.”); and
metadata (startup code 208) defining how to apply (execute) the bit-difference data (delta file) (Fox, ¶ [0119] “At step 1102, process 1100 may receive a delta file (e.g., delta file 206) comprising a plurality of deltas (or changes) corresponding to a software update for software on the ECU ( e.g., ECU 112) and startup code ( e.g., startup code 208) for executing the delta file in the ECU.”) to the first version of the software to generate the second version of the software (Fox, ¶ [0074] “[…] at time T1, a first software update is made available and server 102 generated delta file 206 and provided delta file 206 to ECU 112. Once delta file 206 is received at ECU 112 (and stored into memory 120), ECU 112 may execute delta file 206 based on the startup code contained therein and link delta file 206 to software 204 of ECU 112 as described above.”),
the first version of the software to be deleted (FIG. 4, Disabled Code) and deleted data (FIG. 4, Disabled Code) is to be preserved (without erasing) with the delta update data (FIG. 4, Delta File 206) in the memory (FIG. 4, ECU Memory Space 120) (Fox, ¶ [0067] “[…] For example, as shown in FIG. 4, startup code 208 may be configured to update the program counter of ECU 112 so that ECU 112 may skip a segment of code contained in current software 204 (depicted as program counter update "1" in FIG. 4) and execute a segment of code contained in delta file 206 instead (depicted as program counter update "2" in FIG. 4). […] In this manner, the segment of code contained in delta file 206 can be placed anywhere in memory 120, and the program counter of ECU 112 can be used to load that segment of code into a memory (e.g., flash, RAM, etc.) of ECU 112 for execution. […] the code contained in delta file 206 may be position-independent and can be placed in memory 120 without requiring ECU 112 to erase any existing contents of memory 120.”).
Fox did not specifically teach bit-difference data indicating bit-level differences between at least a portion of the first version of the software and at least a portion of the second version of the software and wherein the bit-difference data is obtained by applying one or more logical operations to at least the portion of the first version of the software and at least the portion of a second version of the software. However, in an analogous art to the claimed invention in the field of software use, Faus teaches bit-difference data indicating bit-level differences between at least a portion of the first version of the software and at least a portion of the second version of the software (Faus, claim 1, the updating comprises determining a plurality of incremental update bits of the binary image representing the custom software appliance that are used to update the custom software appliance and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis,  and wherein the determining the plurality of incremental update bits comprises: determining a recipe of the plurality of recipes corresponding to the custom software appliance; determining a modified recipe of the plurality of recipes corresponding to the custom software appliance and comparing the recipe and the modified recipe to determine the plurality of incremental update bits) and wherein the bit-difference data is obtained by applying one or more logical operations to at least the portion of the first version of the software and at least the portion of a second version of the software (Faus, claim 1, determining a plurality of incremental update bits of the binary image representing the custom software appliance [of the first version] that are used to update the custom software appliance [to the second version] and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Faus’ concept of generating bit-level binary-difference to Fox’ process to include applying one or more logical operations to at least a portion of the first version of the software and at least a portion of a second version of the software to obtain bit-difference data, bit-level differences between at least the portion of the first version of the software and at least the portion of a second version of the software, wherein the bit-difference data being obtained by applying the at least one logical operation to the at least a portion of the first version of the software and the at least a portion of the second version of the software. The modification would be obvious because one of ordinary skill in the art would be motivated to update a software appliance incrementally by determining a plurality of incremental update bits of the binary image representing the custom software appliance that are used to update the custom software appliance and adding the plurality of incremental update bits to the custom software appliance on a bit-level binary-difference basis (Faus, claim 1).
Fox as modified discloses metadata used for data update, but does not appear to explicitly disclose metadata defining the one or more logical operations to apply the bit-difference data to the first version of the software to generate the second version of the software, at least one address indicting data of the first version of the software to be deleted.
However, in an analogous art to the claimed invention in the field of  software use, Winblah teaches metadata (reversing data) defining the one or more logical operations (XOR instruction) (Winblah, page 8, lines 21-26, “the delta file may comprise one or more XOR instructions. Each XOR instruction may have an associated binary operand and may instruct the processing system, when generating the binary target file, to calculate the bitwise XOR of i) the associated binary operand and ii) a binary string from the binary source file or binary target file, and to include the result of the calculation, as a binary string, in the binary target file. The XOR instruction and its operand may be regarded as part of the reversing data,”), at least one address (code lines 3-4) indicating data (6665 and 6867) of the first version (oldversion.vhxl6) of the software to be deleted (page 22, Comparing the files side by side results in the following: code lines 3-4 with data 6665 and 6867 with < indication. “Deletions are marked with ‘<’”) and further data (SKIP instruction) indicating that the deleted data (data: 6665 6867) is to be preserved (skip from executing in the new version) (Winblad, page 23, code line 2, “SKIP (source: 00000004, data: 6665 6867) [lines 3…4]”) with the delta in the memory (Winblad, page 23, lines 12-13, “These instructions, and the indicated operands, can be encoded in any suitable way to form the delta file.”).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Winblad’s concept of generating a reversible delta file using the old and new version and to applying the reversible delta file in order to generate the new file without deleting any files and apply the delta file in reverse order in order to regenerate the original source file after it has been updated into Fox’s system as modified because both systems utilizes delta file to update a software from one version to another and to revert back to the previous version when an issue is detected and by incorporate the teaching of Winblad into Fox’s system would allow Fox’s system to use the same delta package that contains instructions and reversible delta file to upgrade a software version to a newer version without deleting any code by skipping them from execution sequence in the new version and to use the same delta package in reverse to downgrade the updated version to the original version when a failure is detected by adding the skipped instructions back to the execution sequence.
Fox as modified discloses storing the delta update data in memory, but does not appear to explicitly disclose indicating an instruction that the data of the first version to be deleted is to be preserved with the delta update data in memory. However, in an analogous art to the claimed invention in the field of software use, Sinha teaches indicating an instructiondata of the first version to be deleted is to be preserved in memory (Singh, ¶ ¶ 87-88, an instance of a data object in primary data 112 may eventually be deleted from primary storage device 104 … system 100 may continue to manage point-in-time representations of that data object, even though the instance in primary data 112 no longer exists. System 100 may create secondary copies 116 of the files or other data objects in a virtual disk file … secondary copies 116 can be stored [preserved in memory with the delta update data] in a different format from primary data 112 (e.g., backup, archive, or other non-native format)).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Sinha’s restoring data method to Fox’ process as modified to include indicating an instruction

Regarding claim 22, it is a non-transitory computer readable storage medium comprising the rollback-capable delta update data of claim 21. Therefore, claim 22 is rejected under the same grounds as claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191